 

Case 3:17-cr-00120-K Document 69 Filed 10/03/18 Page

 

 

 

 

 

  

 

 

IN THE UNITED sTATEs DIsTRicT collar M§;ti§§§ mm .-.,i. _ y
NORTHERN DISTRICT 01q TEXAS as _ __ _ _ \'~j’“'"‘ 1
DALLAS DIVISION B@F¢W "
UNITED sTATEs 011 AMERICA §
§
v. § No. 3=17.cR.0120-I<
§ .
z'ns cokPoRATloN §
§
Defendant. §

ORDER MOD[FYINQ_ §§ !NDITIOBS OE PBOBATIOM

Before the Court is the Seeond Supplemental Report of Third-Party
Corporate Compliance Monitor, Submission of Year 2 Work Plan, and
Recomrnendation to Modify Conditions of Probation (Doc. No. 62). In light of
the Monitor’s reeommendations, the Court issues this Order Modifying
Conditions of Probation (“Order").

As set forth in the Bureau of Industry and Security (“BIS"),
Department of Commerce’s April 15, 2018 Order Activating Suspended
Denial Order relating to Defendant ZTE Corporation (“ZTEC” or
“Defendant”) and the }une 7, 2018 Superseding Settlernent Agreement With
BIS, Defendant admits that it made false statements to the United States
Government in a letter dated ]uly 20, 2017. ZTEC later provided a copy of
that letter to the Monitor, thereby relaying the Same false statements to the
Monitor. In providing those false statements to the Monitor, ZTEC failed to
cooperate With the Monitor in Violation of the first standard condition of

supervision (Doc. No. 15). As a result, the Monitor recommends modifying

Page l of 8

Case 3:17-cr-00120-K Document 69 Filed 10/03/18 Page 2 of 7 Page|D 1916

ZTEC’s probation pursuant to Ped. R. Crirn. P. 32.1((:).

Because ZTEC furnished the Monitor With false statements, the Court finds
that Defendant violated a condition of its corporate probation Given this finding,
Defendant's acceptance of the proposed modifications, Defendant’s agreement and
Waiver of hearing, and consideration of the relevant factors set forth in 18 U.S.C.
§ 3553(a), the Court MODIFIES the terms of Defendant’s conditions of probation
as fully detailed beloW.

I. Legal Standard

“If the defendant violates a condition of probation at any time prior to
the expiration or termination of the term of probation, the court may, after
a hearing pursuant to Rule 32. 1 of the Pederal Rules of Criminal Procedure,
and after considering the factors set forth in Section 3553(a) to the extent
that they are applicable . . . continue [the defendant] on probation, With or
Without extending the term or modifying or enlarging the conditions.” 18
U.S.C. § 3565(a). Under Fed. R. Crim. P. 32.l(c)(2)(A), a hearing is not
required if “the person Waives the hearing." In felony cases, terms of
probation of up to five years are permittedh 18 U.S.C. § 35 61 (c). Here,
Defendant’s current term of probation is three years. Therefore, the term of
probation can be extended up to an additional two years.

II. Defendant’s Express Waiver

Defendant expressly Waives a hearing and the opportunity to make a

statement or present additional information in mitigation of an extension of

Page 2 of 8

Case 3:17-cr-00120-K Document 69 Filed 10/03/18 Page 3 of 7 Page|D 1917

Defendant’s original term of probation. See FED. R. CRIM. P. 32.l(c)(2)(A).

III. The Court’s Modification of the Conditions of Probation

The Court finds that Defendant violated a condition of its probation as
referenced above. After considering the factors set forth in Section 3553(a) to
the extent they are applicable and the Monitor’s Second Supplernental Report,
the Court MODIFIES Defendant’s probation as foiloWs:

1. Defendant shall retain the Monitor through March 22, 2022.

2. The Monitor shall continually monitor and assess ZTEC’s
compliance With U.S. export laWs, including the Export Control Reforrn Act of
2018 (the “Act”) and the Export Adrninistration Regulations (the
“Regulations”), and the terms of this Order, the Court’s Order Appointing the
Monitor, the Plea Agreement, and Attachment A (Modified) to the Plea
Agreement. This includes the compliance of ZTEC's subsidiaries and affiliates
Worldwide With U.S. export laWs. The Monitor’s assessments and reports shall
encompass, Without limitation, ZTE`.C’s compliance program and all related
policies, practices, procedures, and systems regarding all exports, reexports, or
transfers (in-country) or other activities that are subject to the Act, the
Regulations, and the prevention, detection, and reporting of Vioiations of U.S.
export controls. To the extent this Order expands the scope of the monitorship,
as defined in Attachment A (Modified) to the Plea Agreement and the Court’s
Order Appointing the Monitor, including by eliminating the 60~day defined

review periods for the Monitor’s follow-up reviews, the terms described

Page 3 of 8

Case 3:17-cr-00120-K Document 69 Filed 10/03/18 Page 4 of 7 Page|D 1918

the Act, the Regulations, and this Court’s orders. With the understanding
that nothing in this Order shall be interpreted to compel Waiver of applicable
attorney-client or Worl< product protections, the Monitor shall have full and
complete access to all personnel, boolcs, records, systems, documents, audits,
reports, facilities, and technical information related to compliance With the
Act, the Regulations, and this Court’s orders. The Monitor is a court-
appointed adjunct. As such, no attorney-client relationship shall be formed
between ZTEC and the Monitor. ZTEC understands and agrees that it Will
not assert attorney-client or attorney Worl< product protections over its
personnel, boolcs, records, systems, documents, audits, reports, facilities and
technical information related to compliance With the Act, the Regulations,
and this Court’s orders that the Monitor vvill seek to access.

7. Moreover, although the Monitor is not investigating ZTEC’s past
Violations of United States laW, Defendant shall provide the l\/Ionitor With
complete access to information related to historical violations to evaluate the
current effectiveness of ZTEC’s export control compliance program.

8. ZTEC agrees to provide the l\/lonitor With the same access to
personnel, boolcs, records, systems, docurnents, audits, reports, facilities, and
technical information as it provides to the Special Compliance Coordinator
under the Supersecling Settlement Agreement. The Monitor’s access shall be
granted no later than that of the Special Cornpliance Coordinator. Without

limitation, ZTEC shall provide the l\/Ionitor with all information that it

Page 5 of 8

Case 3:17-cr-00120-K Document 69 Filed 10/03/18 Page 5 of 7 Page|D 1919

provides or should provide to BIS and the Special Compliance Coordinator
under the terms of the Superseding Settlement Agreement With BIS. lf
contemporaneous transmission is not practical, ZTEC shall provide this
information to the Monitor promptly, but no later than three (3) days after
it provides such information to the BIS and the Special Cornpliance
Coordinator.

9. The Monitor shall notify the Court of any future objections or if
it encounters any difficulties in exercising its duties and responsibilities
Defendant agrees that the Court’s determination shall be final.

10. Defendant acknowledges and understands the broad scope of its
compliance obligations and related oversight and other authority of the Monitor
under this Order. Defendant further understands and acknowledges that its
compliance-related expenditures may increase from current levels because of its
obligations and commitments under this Order. Defendant understands and
agrees that failure to cooperate fully With the l\/lonitor constitutes a material
breach of this Order and a violation of its probation.

11. ln fulfilling the duties and`responsibilities set forth in this Order,
the Plea Agreement, Attachment A (l\/loclified)l thereto, and the order appointing
the Monitor, the Monitor may, at its sole discretion, present any compliance or
compliance-program related issue directly to the Defendant’s Board of Directors,
its Chair, any special audit or compliance committee of the ZTEC Board, or to

ZTEC’s chief executive officer, chief financial officer, chief legal officer, or chief

Page 6 of 8

Case 3:17-cr-00120-K Document 69 Filed 10/03/18 Page 6 of 7 Page|D 1920

operating officer. ZTEC understands and agrees that the Monitor reports to the
Court and thus may, in the Monitor’s sole discretion or at the request of the
Court, raise any such issue With the Court. Should the Monitor discover credible
evidence that potential unlawful transactions Were not reported under the Act,
the-Regulations, this Court’s orders, or other applicable iaW, the Monitor shall
promptly notify the Court, ZTEC, and the Department of ]ustice.

The Court ORDERS the foregoing modifications to the terms of ZTEC's
probation. The terms described herein are additional terms of probation and
expand the scope of the monitorship beyond the scope described in the Plea
Agreernent, Attaciunent A (Modified) thereto, and the Court’s previous Order
Appointing the Monitor.

SO ORDERED.

Signed October 3 , 2018.

    
         

ll __ L

rio I<INKE 'Da
UNITED sTATEs r)IsTRIcT }UDGE

 

Page 7 of 8

Cas.e 3:17-cr-00120=K_ Documenl 69 _ ,Filed 10/03/18 Page 7 of 7 Page|D 1921

E§@S°“ G¢';fw

Agrced to and signed on this the day of'Sc-pt:ember 2018.

ZTB CORPORATION:

\le)/wlo)

Xu Ziyang, PresidentU

cin

Si\em, Ciiief Legal Officcr
HOGAN LOVBLLS US LLP:

 

 

mm}. Ev 7 Rice
Stepl en Propst

BUR.LESON PATE £LGlBSON, .LLP

 

 

Michae! P. l Gibsofi

» Attorneys for Defendant

Page 8 of 8

